DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 21-33) in the reply filed on 10/4/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24-26, and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140339833 A1 to Chiu in view of US 20150084344 A1 to Turner. 
Regarding claim 21, Chiu discloses an apparatus comprising:
a platform (Fig. 1: 8) configured to be positioned on a surface (road); 
the platform having a top portion (Fig. 2: 11) including one or more apertures (1111), where one or more protrusions (Fig. 5: 2200) are configured to project through the one or more apertures in a first-state (Fig. 5) and move downward upon contact in a second state (Fig. 6); 
a connecting bar (Fig. 7: 422) linking at least one of the one or more protrusions (2200) to a rotational shaft (41) coupled to at least one of the one or more generators (Fig. 1: 6); 
wherein a downward or downward angled force applied to at least one of the one or more protrusions translates to a rotational force applied to the rotating shaft [0034].
However, it fails to disclose the platform including a cavity configured to receive one or more generators.
Turner teaches the platform (Fig. 6: 07) including a cavity configured to receive one or more generators (06).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of placing the generator inside the platform as disclosed by Turner to the apparatus disclosed by Chiu.
One would have been motivated to do so to create a modular design for easier placement and arrangement. Refer to Turner, [0053].
Regarding claim 22, Chiu discloses the connecting bar is a lever (Fig. 7: 422).
Regarding claim 24, Chiu discloses a reset member which returns at least one of the one or more protrusions to the first state, wherein the reset member is one of: an elastic member, a spring (Fig. 5: 241), a cord, a pulley and counter weight system, a lever system, a reciprocating item, cam, repelling magnets, a compression device utilizing fluids and/or gases.
Regarding claim 25, Chiu discloses the connecting bar is a lever (Fig. 7: 422) and further comprising a ratchet (421) operatively connected to the lever.
Regarding claim 26, Chiu discloses a gear box (Fig. 1: 5) or planetary gear operatively connected to a generator (6) or rotating shaft.
Regarding claim 28, Chiu discloses a generator (Fig. 1: 6) is coupled to a rotating shaft (41) with one of: machine key and keyway, spline, coupler (5), socket, weld, brazing, threaded shaft, press fit, screw, collar, crimp, adhesive.
Regarding claim 29, Chiu discloses a plurality of levers (Fig. 1: 420), the one or more protrusions comprise a plurality of protrusions (2), and each of the plurality of protrusions is linked to a different lever.
Regarding claim 30, Chiu discloses a stopper (Fig. 3: 23) affixed to each of the one or more protrusions, connecting bar, or both; wherein the stopper limits how far each of the one or more protrusions can project through each of the one or more apertures.
Regarding claim 31, Chiu discloses the one or more protrusions are configured to move downward through the one or more apertures in the second state (Fig. 6).
Regarding claim 32, Chiu discloses one or more guides (Fig. 3: 121), each of the one or more guides positioned around each of the one or more protrusions, connecting bar. or both.
Regarding claim 33, Chiu discloses each of the one or more protrusions (Fig. 3: 2200) are configured to slide within each of the one or more guides (121).
Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140339833 A1 to Chiu in view of US 20150084344 A1 to Turner as applied to claim 1 above and further in view of US 20150115615 A1 to Jang. 
Regarding claim 23, Chiu and Turner discloses an apparatus as described above including the connecting bar is a lever (Chiu, Fig. 7: 422).
However, it fails to disclose a pin or hinge connecting the lever to the at least one of the one or more protrusions.
Jang teaches a pin or hinge (Fig. 1: 122) connecting the lever (104) to the at least one of the one or more protrusions (118).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the pin or hinge as disclosed by Jang to the apparatus disclosed by Chiu and Turner.
One would have been motivated to do so to improve rotation of the rotating shaft. 
Regarding claim 27, Chiu and Turner discloses an apparatus as described above.
However, it fails to disclose a flywheel operatively connected to a generator or rotating shaft.
Jang teaches a flywheel (Fig. 1: 114) operatively connected to a generator (140) or rotating shaft.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the flywheel as disclosed by Jang to the apparatus disclosed by Chiu and Turner.
One would have been motivated to do so to increase rotation on the generator.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832